DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Prosecution History
This office action is in response to the Applicant’s amendments and remarks filed 03/01/2021.  Applicant has amended claims1-19.  Note: claim 7 states that it is (Original), but was amended by the Applicant.  Claim 4 has been canceled by the Examiner.  Claims 1-3 and 5-19 have been allowed for the reasons below.

Reasons for Allowance
Claims 1-3 and 5-19 are allowable over the prior art of record.  The closest prior art of record is:
Dame et al. US 2020/0027362 A1 (“Dame ‘362”);
Dame US 2020/0122820 A1 (Dame ‘820);
Firuz et al. US 2006/0214063 A1 (“Firuz”);
Ganguli et al. US 8,560,149 B1 (“Ganguli”);
Griffith et al. US 2011/0040431 A1 (“Griffith”); and 
SKYbrary Flight Controls at https://www.skybrary.aero/index.php/Flight_Controls (July 27, 2017) visited 08/03/2020 (“Flight Controls”).


The following is the examiner’s statement for reasons for allowance:
Dame ‘362 teaches an autonomous/semi-autonomous airport runway navigation system.  
Dame ‘820 teaches aligning an aircraft with a centerline of a runway during takeoff.
Firuz teaches using localizer beacons or satellite based sources to identify the runway centerline.
Ganguli discloses a takeoff ground roll assist system for an aircraft that includes a runway centerline estimator.
Griffith teaches a system that monitors the position and performance of the aircraft during take-off and, in real-time, compares it to the calculated take off roll path.  If deviations from the take-off roll path are detected corrections may be made to keep the aircraft on the calculated take off roll path.
Flight Controls teaches primary and secondary flight controls for an aircraft.

	As per Claim 1:  The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
	at least one processor configured to create a virtual centerline reference as the aircraft rolls down a runway for takeoff by calculating a trajectory based on pilot inceptor inputs that control the aircraft as the aircraft rolls down the runway during a portion of a takeoff roll, the calculated trajectory indicating the track of the aircraft follows down the runway under control of the pilot inceptor inputs as the aircraft is executing the portion of the takeoff roll.

As per Claims 2-3, 5-7:  These claims depend upon claim 1 and are therefore allowable.

	As per Claim 8:  The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
	using at least one processor, calculating a trajectory in response to pilot inceptor inputs that control the aircraft as the aircraft rolls down the runway during a portion of a takeoff roll, and using the calculated trajectory to generate a virtual centerline reference that is indicative of the track of a manually-steered aircraft during the portion of the takeoff roll. 

	As per Claims 9-11:  These claims depend upon claim 8 and are therefore allowable.

	As per Claim 12:  The closest prior art or record taken either individually or in combination with other prior art of record fails to teach or suggest:
	at least one processor on board an aircraft configured to perform operations comprising: 
	virtual centerline reference and heading acquisition that calculates a trajectory based on pilot inceptor inputs controlling the aircraft as the aircraft travels down a runway during a portion of a takeoff ground roll, uses the calculated trajectory to create a virtual centerline reference and heading and provides an initial vector which is obtained based on an initial position of the aircraft at a the first piloted initiation of the takeoff roll.

	As per Claims 13-19:  These claims depend upon claim 12 and are therefore allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



EXAMINER'S AMENDMENT

An Examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR § 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this Examiner’s amendment was given in a telephone interview with Mr. Robert W. Faris, Reg. No. 31,352 on 03/22/2021.

[CLAIMS]

	4. (Canceled)



/KEVIN P MAHNE/
Primary Examiner, Art Unit 3668